DETAILED ACTION
The instant application having Application No. 16/137,407 filed on 9/20/2018 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	As required by the M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on September 20, 2017 (US 62/561,147).

Drawings
The applicant’s drawings submitted on 20 September 2018 are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The 35 USC § 112 rejections of the previous office action have been overcome by a combination of amendments and argument. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-9, 11, 14, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Opittek et al. US 3,915,548 (hereafter Opittek) in view of Okuyama et al. US 5,677,701 (hereafter Okuyama) and Stewart et al. USPGPub 2007/0019297 (hereafter Stewart)
Regarding claim 1, Opittek teaches (Fig. 2) “A heads up display (HUD) system (Fig.2) configured to be positioned on a dashboard of a vehicle (see position of 20 in Fig. 2 proximate to the instrument panel, i.e. dashboard of the aircraft), the HUD system comprising: 
a holographic transmissive combiner (holographic lens 20) comprising a single member (20 is a single member) having a first side facing a windshield of the vehicle (side of 20 that faces 21) and a second side facing an observer (side of 20 that faces the observer)…
a projector (one or more of 21, 24, or 25) operable to project an arrangement of light (see Fig. 2) on to the first side of the holographic transmissive combiner (side of 20 that faces 21), 
the holographic transmissive combiner configured to produce an image on the second side of the holographic transmissive combiner to be viewed by an observer (see Fig. 2), based on the arrangement of light projected on to the first side (the image formed by holographic lens 20 is based on the “arrangement of light” input thereto).”

However Oppitek fails to teach “and a base to which the holographic transmissive combiner and the projection mechanism are coupled, the base being configured to maintain a distance between the holographic transmissive combiner and the projection mechanism and configured to attach the HUD system to the dashboard.”

Okuyama teaches that this main case allows the heads up display to be secured to the dashboard (col. 2 lines 53-55). 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to encase the optics of Opittek in a case/base as taught by Okuyama for the purpose of allowing the heads up display to be secured to a dashboard as taught by Okuyama. 
The Opittek-Okuyama combination fails to teach “the holographic transmissive combiner has a height between about 2.54 centimeters (cm) and about 50.8 cm”.
Stewart teaches, paragraph 74, Table 2 Vertical Combiner Sizes in mm of 45.3, 64.9, 74.7, 99.2, and 123.8, all of which are within the claimed range. Stewart further teaches paragraph 75, that for the combiner for a heads up display HUD, a size of 5 inches by 12 inches is on the large size for proper stowage. This corresponds to 12.7 cm by 30.5 cm, which is in the claimed range. 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the size of the combiner to be 4.53 cm, 6.49 cm, 7.47 cm, 9.92 cm, or 12.38 cm as taught by Stewart, for the purpose of enabling the combiner to be stowed while still having a desirable FOV as taught by Stewart paragraph 75.
Regarding claim 2, Opittek teaches “The HUD system of claim 1, wherein the holographic transmissive combiner is located between the projector and the observer (20 is between 21,24, 25 and the observer see Fig. 2), the projector is positioned between the windshield and the holographic 
Regarding claim 3, Opittek teaches “The HUD system of claim 1, wherein the holographic transmissive combiner is located between 25.4 centimeters and 114.3 centimeters from the observer (col. 8 lines 65-68: “A reasonable viewing distance Z of about 26 inches” 26 inches is 66 cm).
Regarding claim 4, Opittek teaches “The HUD system of claim 1, wherein an angle of the holographic transmissive combiner with respect to the base is larger than 90 degrees (the combiner makes two angles with respect to the horizontal base one larger and one smaller than 90 degrees).”
Regarding claims 5 and 6, the Opittek combination teaches the HUD system of claim 1, but Oppitek fails to teach (claim 5) “wherein the holographic transmissive combiner has a height between about 10 cm and about 25 cm.” (claim 6) “wherein the holographic transmissive combiner has a width between about 7.62 centimeters and about 63.5 centimeters.”
Stewart teaches, paragraph 74 Vertical Combiner Sizes in mm of 99.2 and 123.8, together with Horizontal Combiner Sizes of 259.2 mm and 309.3 mm. Stewart further teaches in paragraph 75, that for the combiner for a heads up display HUD, a size of 5 inches by 12 inches is on the large size for proper stowage. This corresponds to 12.7 cm by 30.5 cm, which is in the claimed range. 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the size of the combiner to be 9.92 by 25.92 cm or 12.7 by 30.5 cm as taught by Stewart, for the purpose of enabling the combiner to be stowed while still enabling a desirable FOV as taught by Stewart paragraph 75. 

Regarding claim 7, the Opittek combination teaches the HUD system of claim 1, but Oppitek fails to teach “wherein the height of the holographic transmissive combiner is between about 15 cm and about 25 cm.”
In re Rose, 105 USPQ 237 (CCPA 1955).   
Regarding claim 8, Opittek teaches “The heads up display of claim 1, wherein the first side of the holographic transmissive combiner is curved or flat and the second side of the holographic transmissive combiner is curved or flat (col. 6 lines 37-40: “rigid transparent sheet (flat or curved)” a curved sheet is curved on both sides and a flat sheet is flat on both sides).”
Regarding claim 9, Oppitek teaches the HUD system of claim 8, however fails to teach “wherein the first side has a different gradient of curvature than the second side.”
Okuyama teaches (claim 7) “wherein said combiner comprises a reflection hologram assembly, and said hologram assembly comprises an aspherical concave lens formed on a surface of a reflection hologram for magnifying said virtual image”. Note that an ordinary skilled artisan would know that the two curvatures of the two surfaces of a lens must be different from one another in order to have refractive power or magnification.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the curvatures of the two surfaces be different from one another as taught by Okuyama for the purpose of magnifying the virtual image as taught by Okuyama. 
Regarding claim 11, Opittek teaches the heads up display of claim 1, however fails to teach
“wherein the holographic transmissive combiner is coupled to the base via a hinge and the holographic transmissive combiner is configured to be folded against the base for storage by rotation about the hinge.”

Okuyama teaches that this main case allows the heads up display to be secured to the dashboard (col. 2 lines 53-55). 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to encase the optics of Opittek in a case/base as taught by Okuyama for the purpose of allowing the heads up display to be secured to a dashboard as taught by Okuyama. 
Regarding claim 14, Opittek teaches “The HUD system of claim 1, wherein the projector comprises: projection optics (lens 25); and a projection matrix (image source 21, liquid crystal array) arranged to generate the arrangement of light and project the arrangement of light on the projection optics (see Fig. 2), and the projection optics is arranged to project the arrangement of light as the arrangement of light passes through the projection optics (see Fig. 2).”
Regarding claim 17, Oppitek teaches “A head-up display (HUD) system (Fig. 2, col. 6 line 34 “head-up display”), comprising: …
a holographic transmissive combiner (holographic lens 20)… the holographic transmissive combiner comprising a single member (20 is a single member) including a first side and a second side (the two sides of holographic lens 20)…; and a projector  (one or more of 21, 24, or 25) …, the projector operable to project light representative of an image onto the first side (side of 20 that faces 21) to cause the image to be produced on the second side (side of 20 that faces the observer).”
However Oppitek is silent regarding “a base configured to attach the HUD system to a surface; a holographic transmissive combiner attached to a first end of the base, and a projector combiner attached to a second end of the base.”

Okuyama teaches that this main case allows the heads up display to be secured to the dashboard (col. 2 lines 53-55). 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to encase the optics of Opittek in a case/base as taught by Okuyama for the purpose of allowing the heads up display to be secured to a dashboard as taught by Okuyama. 
The Opittek-Okuyama combination fails to teach “the holographic transmissive combiner having a height between about 2.54 centimeters (cm) and about 50.8 cm”.
Stewart teaches, paragraph 74, Table 2 Vertical Combiner Sizes in mm of 45.3, 64.9, 74.7, 99.2, and 123.8, all of which are within the claimed range. Stewart further teaches paragraph 75, that for the combiner for a heads up display HUD, a size of 5 inches by 12 inches is on the large size for proper stowage. This corresponds to 12.7 cm by 30.5 cm, which is in the claimed range. 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the size of the combiner to be 4.53 cm, 6.49 cm, 7.47 cm, 9.92 cm, or 12.38 cm as taught by Stewart, for the purpose of enabling the combiner to be stowed while still having a desirable FOV as taught by Stewart paragraph 75.

Regarding claim 18, Oppitek teaches “wherein the holographic transmissive combiner is oriented substantially perpendicular to a direction at which the light is to be projected (see Fig. 2, 20 is “substantially perpendicular” to the light emitted therethrough, see for example the bottommost raytrace).”
Regarding claim 19, Oppitek teaches “wherein the holographic transmissive combiner is oriented between 0 and 180 degrees with respect to a direction at which the light is to be projected by the projector (see Fig. 2, 20 is oriented about 70 to 90 degrees with respect to a direction at which the light is to be projected by the projector).”

Regarding claim 21, the Oppitek combination teaches the HUD of claim 17, however Oppitek fails to teach “further comprising: a mirror on to which the projector is to directly project the light, and the mirror is arranged to reflect the projected light onto the holographic transmissive combiner.”
Okuyama teaches “further comprising: a mirror (7) on to which the projector is to directly project the light (light from 5c), and the mirror is arranged to reflect the projected light onto the holographic combiner (see Fig. 1).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a mirror into the path of the projected light as taught by Okuyama in order to lengthen the optical path in a compact manner by redirecting the light.
 
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Opittek in view of Okuyama and Stewart as applied to claim 1 above, and further in view of Kishigami et al. USPGPub 2019/0271840.
Regarding claims 12 and 13, the Opittek combination teaches the heads up display of claim 1, however, is silent regarding (claim 12) “wherein the HUD system further comprises a display controller that is communicatively coupled to a computer system of the vehicle and the projector, the display controller is configurable to retrieve information from the computer system that is to be displayed within the image, and wherein the display controller is configurable to transmit a signal to the projector that causes the projector to project the arrangement of light that corresponds to the information.” 
Kishigami teaches (claim 12) “wherein the heads up display further comprises a display controller (controller 130) that is communicatively coupled to a computer system of the vehicle (paragraph 46 “controller 130 receives information on the traveling speed of the vehicle, information on the outside air temperature, or the like from an external device, for example.”) and the projector (light source controller 132 and virtual image controller 133), the display controller is configurable to retrieve information from the computer system that is to be displayed within the image (paragraph 46), and wherein the display controller is configurable to transmit a signal to the projector that causes the projector to project the arrangement of light that corresponds to the information (paragraphs 40-47).” (claim 13) “further comprising a display controller (controller 130) that is communicatively coupled to a communication system (paragraph 47: “a navigation system, or the like.”, paragraph 48 “Internet information”) and the projector (light source controller 132 and virtual image controller 133),  the display controller is configurable to retrieve information from the communication system that is to be displayed within the image (paragraph 46), and the display controller is configurable to transmit a signal to the projector that causes the projector to project the arrangement of light that corresponds to the information (paragraph 46, e.g. “The virtual image display device 100 or controller 130 then generates image signal data including an image for a virtual image or the like on the basis of these items of information.”).”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a image controller that can take in various forms of information and . 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Opittek in view of Okuyama and Stewart as applied to claim 14 above, and further in view of Jeon et al. USPGPub 2015/0070771 A1 (hereafter Jeon).
Regarding claims 15 and 16, the Opittek combination teaches the heads up display of claim 14, however is silent regarding (claim 15) “wherein the projector further comprises a mirror, wherein the projection optics is arranged to project the arrangement of light on the mirror, such that the mirror is to reflect the arrangement of light onto the first side of the combiner.” (claim 16) “further comprising a base to which the mirror is coupled, the mirror being coupled to the base via a hinge and the mirror is configured to be folded against the base for storage by rotation about the hinge.”
Jeon teaches (claim 15) “wherein the projector further comprises a mirror (mirror 500), wherein the projection optics is arranged to project the arrangement of light on the mirror (display unit), such the mirror is to reflect the arrangement of light onto the first side of the combiner (this is what mirrors do).” (claim 16) “further comprising a base (housing 100) to which the mirror is coupled, the mirror being couple to the base via a hinge (the hinge about which the mirror folds) and the mirror is configured to be folded against the base for storage by rotation about the hinge (position of Fig. 3a).”
	Jeon further teaches that such a configuration can be inserted into a dashboard and closed for storage when not in use. 
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the optics with a foldable mirror attached to a base as taught by Jeon for the purpose of compactifying the optics for foldable stowage when not in use as taught by Jeon. 
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or reasonably suggest “wherein the first side is curved, and a center portion of the first side is substantially perpendicular to the light to be projected on to the center portion.” taken in context of the claim as a whole.

Response to Arguments
Applicant’s arguments, see page 7 of arguments, filed 12/29/2020, with respect to the rejection under §102 as anticipated by Ellis have been fully considered and are persuasive.  The §102 rejections of claims 1-2, 4, 8-9, 17-19 and 21 have been withdrawn. 
Applicant's arguments regarding the rejections under §103 filed 12/29/2020 have been fully considered but they are not persuasive. 
On page 8 of 10 of the applicant’s remarks the applicant argues that Stewart teaches away from combiners of a size “12 inches wide and almost 5 inches tall” because the “package […] would be much too large for general aviation aircraft.” In light of this argument the current rejection relies instead on the other sizes listed in Table 2, paragraph 74, that are not so disparaged by Stewart.
On pages 8-9 of 10 of the applicant’s remarks the applicant argues that the combiner of Stewart is reflective not transmissive, and is overhead mounted unlike Oppitek. In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, neither the reflective nature of the combiner, nor the overhead mounting are being incorporated into the primary reference. Rather Stewart is being relied upon for what sizes a HUD combiner may typically be. 
On page 9 of 10 of the applicant’s remarks, the applicant argues that reflecting member 7 of Okuyama should not be considered to be part of the projection system, because it is labeled with a 7 not a 5 like the rest of the projection unit. The examiner has considered this point and respectfully disagrees. Reflecting member 7 is an optical surface in the projecting system prior to the combiner, thus it is reasonable to identify reflecting member 7 as part of the projection system. 
	On page 10 of 10 of the applicant’s remarks, the applicant argues that the case 4 does not maintain a distance between the combiner 8 and the image projection unit 5 because 8 is directly above 5 in Okuyama’s HUD device. This argument is moot because it is the distance between 8 and 7 that is being relied upon. Furthermore there is a distance between 5 and 8 that is being maintained, the optical distance along the path from 5 to 7 to 8. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872